Buchanan, J.
The plaintiff, a married woman, enjoins seizures made under executions of three several judgments against her husband, on the ground that the effects seized are her separate property. She gives in evidence a judgment of separation of property between herself and her husband, rendered in May, 1848, and recognizing her as his creditor for a large sum; also, sales of property in execution of said judgment. She also gives in evidence a partition of the estate of her father in 1842, among his heirs, showing what property she inherited. The District Judge has gone into an elaborate examination of the facts, in his reasons for judgment, and has stated them, as we think, correctly. He concludes by perpetuating the injunction, as to a portion of the property seized, and dissolving it as to the remainder, being three lots of ground in the village of Monroe, with the improvements, which were acquired by plaintiff at a Sheriff’s sale, in execution of her judgment against her husband in October, 1848. The District Judge rejects plaintiff’s claim to this property, because, according to the computation which he has made, of the amount of property proved in this case to have come into her husband’s hands, he is of opinion, that the full amount ®f plaintiff’s legal claims against her husband, had been satisfied out of a previous sale of property in execution of the same judgment, although the nominal amount of said judgment was not so satisfied. A point has been made in argument in this court, which we think merits attention. The three creditors of plaintiff’s husband, whose executions are enjoined herein, only date their claims, so far as the evidence informs us, from May, 1849, (as to one of them,) and from December, 1860 (as to the two others) ; while the judgment of plaintiff against her husband, was rendered in May, 1848.
The seizing creditors cannot contest the validity of a judgment right acquired before the existence of their own claim. Landry v. Marchais, 6 An. 89. Duclaud v. Rousseau, 2 An. 174.
*565It is therefore adjudged and decreed, that the injunction issued in these consolidated cases he perpetuated; and that the appellees, Fullson & Co., Marshall & James, and Dv/ribar & Co., pay costs in both courts.